Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

between

MBIA INSURANCE CORPORATION,

as Borrower

and

BLUE RIDGE INVESTMENTS, L.L.C.,

as Secured Party

Dated as of May 6, 2013

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I DEFINITIONS

     1   

1.1

 

Certain Defined Terms

     1   

Article II GRANT OF SECURITY INTEREST

     2   

2.1

 

Grant of Security Interest

     2   

2.2

 

Exceptions

     3   

Article III REPRESENTATIONS OF THE BORROWER

     4   

3.1

 

Representations Concerning the Borrower

     4   

3.2

 

Representations Concerning the Collateral

     4   

3.3

 

Survival of Representations and Warranties

     5   

3.4

 

As to Capital Securities of the Subsidiaries, Investment Property

     5   

Article IV COVENANTS

     6   

4.1

 

Covenants Relating to Collateral

     6   

Article V REMEDIAL PROVISIONS

     11   

5.1

 

Notice to Account Debtors

     11   

5.2

 

Proceeds

     12   

5.3

 

Remedies Generally

     13   

5.4

 

Deficiency

     14   

Article VI SECURED PARTY’S RIGHTS AND SECURED OBLIGATIONS

     15   

6.1

 

Secured Party’s Appointment as Attorney-in-Fact

     15   

6.2

 

Performance in Lieu of Borrower

     16   

6.3

 

No Duty on the Part of Secured Party

     17   

6.4

 

Authorization to File Financing Statements

     17   

6.5

 

Limitation on Duties Regarding Preservation of Collateral

     17   

6.6

 

Performance by Secured Party of Borrower’s Obligations

     18   

6.7

 

Powers Coupled with an Interest

     18   

 

i



--------------------------------------------------------------------------------

Article VII MISCELLANEOUS

     18   

7.1

 

Amendments in Writing; No Waiver

     18   

7.2

 

Notices

     18   

7.3

 

No Waiver; Cumulative Remedies

     18   

7.4

 

Successors and Assigns

     19   

7.5

 

Counterparts

     19   

7.6

 

Severability

     19   

7.7

 

[Reserved]

     19   

7.8

 

Further Assurances and Corrective Instruments

     19   

7.9

 

Section Headings

     20   

7.10

 

Integration

     20   

7.11

 

Governing Law; Waiver of Jury Trial

     20   

7.12

 

Submission to Jurisdiction, Etc.

     20   

7.13

 

No Partnership; Etc.

     21   

7.14

 

Additional Security

     21   

7.15

 

Benefits of Agreement

     22   

7.16

 

Independence of Covenants

     22   

7.17

 

Release of Collateral and Termination

     22   

Schedules

 

Schedule A—Collateral Description Schedule B—Borrower’s Name Schedule C—Liens
Schedule D—Collateral Disclosure Schedule E—Pledged Equity Interest

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT (this “Agreement”) dated as of May 6, 2013, between MBIA
INSURANCE CORPORATION, a stock insurance corporation organized under the laws of
the State of New York (the “Borrower”), and BLUE RIDGE INVESTMENTS, L.L.C., a
Delaware limited liability company, as collateral agent for the Loan Agreement
Secured Parties (as hereinafter defined) (the “Secured Party”).

PRELIMINARY STATEMENTS

A. In connection with the Settlement Agreement, the Loan Agreement Secured
Parties and the Borrower agreed to enter into the Loan Agreement.

B. Pursuant to the Loan Agreement, the Lender has agreed to make loans to the
Borrower from time to time upon the terms and subject to the conditions set
forth in the Loan Agreement.

C. It is a condition precedent to the obligation of the Lender under the Loan
Agreement to make loans to the Borrower that (i) the Borrower shall agree to
secure the prompt and complete payment and performance when due of the Secured
Obligations pursuant to the Security Documents and (ii) the Borrower and the
Secured Party shall execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower hereby agrees with the Secured Party as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms.

(a) All capitalized terms used herein but not otherwise defined herein shall
have the respective meanings given to such terms in Article I of the Loan
Agreement. The rules of construction set forth in Article I of the Loan
Agreement shall govern this Agreement.

(b) The following terms have the meanings assigned to them in Article 9 of the
UCC in effect on the date of this Agreement: Account, Chattel Paper, Commercial
Tort Claim, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Fixtures, General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter of Credit, Letter-of-Credit Right, Payment Intangible, Proceeds,
Registered Organization, Securities Account, Software and Supporting Obligation.



--------------------------------------------------------------------------------

(c) In addition to the terms defined in the Loan Agreement, the preamble and the
preliminary statements, the following terms used herein shall have the
respective meanings set forth below:

“Agreement” has the meaning assigned thereto in the preamble.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Excess Spread Salvage Collateral” has the meaning assigned thereto in
Section 2.1(c).

“Excluded Agreement” has the meaning assigned thereto in Section 2.2(a)(i).

“Installment Premium Collateral” has the meaning assigned thereto in
Section 2.1(b).

“Loan Agreement” means the Loan Agreement dated as of the date hereof, among the
Borrower and the Loan Agreement Secured Parties, as the same may from time to
time be amended, modified or supplemented.

“Loan Agreement Secured Parties” means each Lender from time to time party to
the Loan Agreement and any agent appointed thereunder on behalf of such Lender.

“Put-Back Recoveries” has the meaning assigned to it in Section 2.1(a).

“Secured Obligations” means the Obligations (as defined in the Loan Agreement).

“Secured Party” shall have the meaning assigned thereto in the preamble hereof.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
and in effect in the State of New York, unless the context requires a reference
to a different jurisdiction.

ARTICLE II

GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. The Borrower, to secure the payment and
performance of the Secured Obligations, grants to the Secured Party a security
interest in all of the following property, whether now or hereafter existing,
owned or acquired by the Borrower (collectively, the “Collateral”):

(a) the Borrower’s right to be reimbursed for all claims paid or payable on any
insured residential mortgage backed securities (including, without limitation,
those which



--------------------------------------------------------------------------------

are identified in Section 1 of Schedule A) as a result of recoveries arising
from satisfaction by various originators of such securities of their obligations
to buy back ineligible loans, whether effected in the ordinary course or through
any legal enforcement action, including any settlements of any such action
(“Put-Back Recoveries”);

(b) all installment premiums received after the date hereof by the Borrower, or
that the Borrower now is or hereafter becomes entitled to receive, in respect of
all of the Borrower’s financial guaranty insurance policies outstanding
(“Installment Premium Collateral”);

(c) all of the Borrower’s salvage or subrogation recoveries that the Borrower
now owns or hereafter acquires that result from excess interest or other income
generated in any residential mortgage backed securities insured by the Borrower
(including, without limitation, those more particularly identified in Section 2
of Schedule A) (“Excess Spread Salvage Collateral”);

(d) Investment Property comprised of 65% of the voting capital stock in MBIA UK
(Holdings) Limited;

(e) all books and records, in whatever form or medium, that evidence or contain
information relating to all other items of Collateral or that are otherwise
necessary or helpful in the collection thereof or realization thereon in the
possession or under the control of the Borrower, and

(f) Proceeds and products of the foregoing, including, but not limited to, all
rents, profits, income and benefits, and all accessions to, substitutions for
and replacements of all or any part of any Collateral.

2.2 Exceptions.

(a) The Borrower does not grant any security interest in, and the term
“Collateral” does not include, the following property to the extent relating to
the Collateral:

(i) each Instrument, Chattel Paper, General Intangible, copyright license,
patent license, trademark license and other contract or agreement that is with,
or issued by, a Person that is not an affiliate of the Borrower, but only while,
and only to the extent that, the grant of a security interest pursuant to this
Agreement would result in a default or penalty under, or a breach or termination
of, such Instrument, Chattel Paper, General Intangible, copyright license,
patent license, trademark license or contract or agreement, except, in each
case, to the extent that, pursuant to the UCC or other applicable law, the grant
of a security interest therein can be made without resulting in a default or
penalty thereunder or breach or termination thereof (each, an “Excluded
Agreement”);



--------------------------------------------------------------------------------

(ii) property that is held in the nature of a security deposit by or on behalf
of the Borrower in the ordinary course of business and that must be held for or
returned to the applicable counterparty under applicable law or pursuant to a
contractual obligation;

(iii) property to the extent a security interest in such assets would result in
material adverse tax consequences as reasonably determined by the Borrower; and

(iv) any property to the extent that such grant of a security interest is
prohibited by any Applicable Law of a Governmental Authority; provided that this
clause (iv) shall not exclude the pledge of the capital stock in MBIA UK
(Holdings) Limited.

ARTICLE III

REPRESENTATIONS OF THE BORROWER

3.1 Representations Concerning the Borrower. The Borrower represents as of the
Closing Date that:

(a) Borrower’s Name.

(i) Schedule B attached hereto correctly sets forth the Borrower’s full and
correct legal name, type of organization, jurisdiction of organization,
organizational identification number, if any, chief executive office and
principal place of business and mailing address as of the Closing Date.

(ii) During the five year period preceding the Closing Date, the Borrower has
not, except as set forth in Schedule B or to the extent permitted pursuant to
the terms hereof, (v) changed its location (as defined in Section 9-307 of the
Uniform Commercial Code); (w) changed its name, or used any other name; (x) been
the surviving entity in a merger; (y) acquired any business or (z) become a “new
debtor” (as defined in the Uniform Commercial Code) with respect to a currently
effective security agreement entered into by another Person.

3.2 Representations Concerning the Collateral. The Borrower represents that:

(a) Title; No Other Liens. The Borrower owns each item of the Collateral free
and clear of Liens, except for Permitted Liens and Liens created under this
Agreement and the other Loan Documents. There is not, on file or of record in
any public office, any security agreement, financing statement, form of Lien or
other public notice similar in effect, with respect to any of the Collateral,
except such as may have been filed or are of record with respect to Permitted
Liens and Liens created under this Agreement and the other Loan Documents,
filings and records listed on Schedule C and filings with respect to which
termination statements and other necessary releases shall be filed on the
Closing Date or promptly thereafter. The Borrower has full power and authority
to grant the security interests in and to the Collateral under this Agreement.



--------------------------------------------------------------------------------

(b) Perfected, First Priority Liens.

(i) This Agreement is effective to create a valid and enforceable security
interest in the Collateral in favor of the Secured Party, for the benefit of the
Loan Agreement Secured Parties, to secure the payment and performance of the
Secured Obligations.

(ii) The security interest created pursuant to this Agreement (A) will be a
perfected security interest in the Collateral in favor of the Secured Party, for
the benefit of the Loan Agreement Secured Parties, and (B) will be prior to all
other Liens of all other Persons other than Permitted Liens, and enforceable as
such as against all other Persons.

(c) Certain Collateral Disclosures. Except in each case as set forth on Schedule
D, as of the Closing Date, none of the Collateral constitutes Chattel Paper,
Letter-of-Credit Rights, Commercial Tort Claims or Documents.

3.3 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery of this Agreement and the making of the
Loans under the Loan Agreement.

3.4 As to Capital Securities of the Subsidiaries, Investment Property.

(a) As of the Closing Date, the capital stock and equity interests required to
be pledged hereunder by the Borrower consist of the number and type of shares of
capital stock (in the case of issuers that are corporations) or the percentage
and type of other equity interests (in the case of issuers other than
corporations) as described in Schedule E. All of such capital stock and equity
interests have been duly and validly issued and are fully paid and nonassessable
(or, in the case of partnership, limited liability company or similar equity
interests, not subject to any capital call or other additional capital
requirement) and not subject to any preemptive rights, warrants, options or
similar rights or restrictions in favor of third parties or any contractual or
other restrictions upon transfer. As to each issuer thereof, the capital stock
or equity interests pledged hereunder constitute 100% of the outstanding capital
stock of or other equity interests in such issuer, except as set forth in
Schedule E.

(b) The Borrower shall deliver all certificated securities constituting
Collateral held by the Borrower to the Secured Party on, or within 7 Business
Days after, the Closing Date, together with duly executed undated blank stock
powers, or other equivalent instruments of transfer reasonably acceptable to the
Secured Party.



--------------------------------------------------------------------------------

(c) With respect to uncertificated securities constituting Collateral in excess
of $100,000 owned by the Borrower, the Borrower has caused the issuer thereof
either to (i) register the Secured Party as the registered owner of such
security or (ii) agree in an authenticated record with the Borrower and the
Secured Party that, if an Event of Default has occurred and is continuing, such
issuer will comply with instructions with respect to such security originated by
the Secured Party without further consent of the Borrower.

ARTICLE IV

COVENANTS

4.1 Covenants Relating to Collateral. From the Closing Date until the payment in
full of the Secured Obligations, the Borrower covenants and agrees as follows:

(a) Preservation and Protection of Security Interests.

(i) The Borrower shall maintain the security interests created by this Agreement
as first priority perfected security interests and shall take all further action
that may be necessary or that the Secured Party may request in order to perfect,
preserve, protect and defend such security interests against the claims and
demands of all Persons or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder.

(b) Further Documentation; Pledge of Instruments and Chattel Paper.

(i) In addition to the authorizations granted to the Secured Party under
Section 6.4, the Borrower authorizes the Secured Party to file any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Liens created hereby that it deems appropriate
for the purpose of establishing or maintaining the perfection of such Liens.

(ii) All Instruments and tangible Chattel Paper now owned or hereafter acquired
by the Borrower that constitute part of the Collateral shall be promptly
delivered to and held by the Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery to the Secured Party, and the Secured
Party shall, promptly upon request of the Borrower, make appropriate
arrangements for making any such Instrument delivered by the Borrower available
to the Borrower for purposes of presentation, collection or renewal (any such
arrangement to be effected, to the extent deemed appropriate to the Secured
Party, against trust receipt or like document); provided that so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing, the Borrower may retain for collection any Instrument not exceeding
$100,000 in principal amount received by it in the ordinary course of business
that constitutes part of the Collateral. At any time



--------------------------------------------------------------------------------

while a Potential Event of Default or Event of Default is continuing, the
Secured Party shall have the right, at any time in its discretion and without
notice to the Borrower, to transfer to or to register in its name or in the name
of any of its nominees any or all of the Collateral so delivered.

(c) Electronic Chattel Paper and Transferable Records.

If the Borrower at any time holds or acquires an interest in any Electronic
Chattel Paper, or any “transferable record,” as that term is defined in
Sections 201 of the federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, that constitutes part of the Collateral,
the Borrower shall promptly notify the Secured Party thereof and, at the request
and option of the Secured Party, shall take such action as the Secured Party may
reasonably request to vest in the Secured Party control of such electronic
chattel paper under Section 9-105 of the UCC, or control of such transferable
record under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act, or Section 16 of the Uniform Electronic Transactions Act,
as so in effect in such jurisdiction. The Secured Party agrees with the Borrower
that the Secured Party will arrange, pursuant to procedures satisfactory to the
Secured Party and so long as such procedures will not result in the Secured
Party’s loss of control, for the Borrower to make alterations to the electronic
chattel paper or transferable record that it is permitted to make as a party in
control under Section 9-105 of the UCC as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party without loss of control,
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by the Borrower with respect to such electronic
chattel paper or transferable record.

(d) Letter-of-Credit Rights. If the Borrower is at any time a beneficiary under
a Letter-of-Credit now or hereafter issued in favor of the Borrower that
constitutes part of the Collateral, the Borrower shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, the
Borrower shall, pursuant to an agreement in form and substance satisfactory to
the Secured Party, either (x) arrange for the issuer and any confirmer of such
Letter-of-Credit to consent to an assignment to the Secured Party of the
proceeds of any drawing under the Letter-of-Credit or (y) arrange for the
Secured Party to become the transferee beneficiary of the Letter-of-Credit, with
the Secured Party agreeing, in each case, that the proceeds of any drawing under
the Letter-of-Credit are to be paid to the Borrower unless a Potential Event of
Default or Event of Default has occurred or is continuing, in which case they
shall be deposited into an account designated by the Secured Party and held as
part of the Collateral.

(e) Maintenance of Records. The Borrower shall keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including a
record of all payments received and all credits granted with respect to the
Accounts constituting part of the Collateral.



--------------------------------------------------------------------------------

(f) Compliance with Contractual Obligations. The Borrower shall perform and
comply with all its obligations under any agreement, contract, policy,
instrument or document evidencing or related to any part of the Collateral.

(g) Limitation on Liens on Collateral. The Borrower shall not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien on any part of the Collateral, other
than the Liens created hereby or by the other Loan Documents and Permitted
Liens, and will defend the right, title and interest of the Secured Party in and
to any part of the Collateral against the claims and demands of all persons
whomsoever.

(h) Limitations on Dispositions of Collateral. The Borrower may make
Dispositions of any part of the Collateral to the extent and solely to the
extent it is not expressly prohibited from doing so in the Loan Agreement.

(i) Further Identification of Collateral. The Borrower shall keep and maintain
at its own cost and expense satisfactory and complete records of the Collateral
and furnish to the Secured Party from time to time such statements and schedules
further identifying and describing the Collateral, and such other reports in
connection with the Collateral, as the Secured Party may reasonably request, all
in reasonable detail.

(j) Changes in Locations, Name, etc. The Borrower shall neither change its type
of organization, jurisdiction of organization, change the location of its chief
executive office (or, if applicable, its sole place of business), cease to be a
Registered Organization nor change its name, identity, organizational
identification number or corporate structure unless, in any such case, the
Borrower (i) shall have given the Secured Party at least 30 days’ prior written
notice thereof and (ii) prior to effecting any such change, shall have taken
such actions as may be necessary or, upon the request of the Secured Party,
advisable to continue the validity, perfection and priority of the Liens granted
pursuant hereto.

(k) Governmental Obligors. The Borrower shall use its commercially reasonable
efforts to obtain any required consents which may be necessary to establish the
validity or perfection of the Secured Party’s security interest in the
Collateral the obligor of which is a Governmental Authority.

(l) Deposit Accounts. At any time an Event of Default has occurred and is
continuing, the Borrower shall deposit into an account designated by the Secured
Party all cash proceeds from any part of the Collateral, to be held as
additional Collateral.



--------------------------------------------------------------------------------

(m) Investment Property. If the Borrower holds any certificated securities that
constitute part of the Collateral, the Borrower shall promptly endorse, assign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify. If any securities now or hereafter acquired by the Borrower
that constitute part of the Collateral are uncertificated and are issued to the
Borrower or its nominee directly by the issuer thereof, the Borrower shall
immediately notify the Secured Party thereof and, at the Secured Party’s
request, pursuant to an agreement, in form and substance satisfactory to the
Secured Party, either (i) cause the issuer to agree to comply with instructions
from the Secured Party as to such securities, without further consent of the
Borrower or such nominee or (ii) arrange for the Secured Party to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by the
Borrower that are part of the Collateral are held by the Borrower or its nominee
through a securities intermediary (as defined in Section 8 102 of the UCC) or
commodity intermediary (as defined in Section 9 102 of the UCC), the Borrower
shall immediately notify the Secured Party thereof and, at the Secured Party’s
request, cause such securities intermediary or (as the case may be) commodity
intermediary to enter into a control agreement with the Secured Party, in form
and substance satisfactory to the Secured Party, and take all other steps deemed
necessary by the Secured Party to perfect the security interest of the Secured
Party in such securities or other Investment Property, all pursuant to Sections
9 106 and 9 314 of the UCC or other applicable law governing the perfection of
the Secured Party’s security interest in such securities or other Investment
Property.

(n) Voting Rights; Dividends, etc. The Borrower agrees:

(i) promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Secured Party and without any request therefor by the
Secured Party, so long as such Event of Default shall continue, to deliver
(properly endorsed where required hereby or requested by the Secured Party) to
the Secured Party all dividends and distributions with respect to Investment
Property constituting Collateral, all interest, principal, other cash payments
on Payment Intangibles, and all Proceeds of the Collateral, in each case
thereafter received by the Borrower, all of which shall be held by the Secured
Party as additional Collateral; and

(ii) with respect to Collateral consisting of general partnership interests or
limited liability company interests, to promptly modify its Organization
Documents to admit the Secured Party as a general partner or member, as
applicable, promptly upon the occurrence and continuance of an Event of Default
and so long as the Secured Party has notified the Borrower of the Secured
Party’s intention to exercise its voting power under this clause,

(A) that the Secured Party may exercise (to the exclusion of the Borrower) the
voting power and all other incidental rights of ownership with respect to any
Investment



--------------------------------------------------------------------------------

Property constituting Collateral and the Borrower hereby grants the Secured
Party an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and

(B) to promptly deliver to the Secured Party such additional proxies and other
documents as may be necessary to allow the Secured Party to exercise such voting
power.

All dividends, distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
the Borrower, but which the Borrower is then obligated to deliver to the Secured
Party, shall, until delivery to the Secured Party, be held by the Borrower
separate and apart from its other property in trust for the Secured Party. The
Secured Party agrees that unless an Event of Default shall have occurred and be
continuing and the Secured Party shall have given the notice referred to in
clause (ii), the Borrower will have the exclusive voting power with respect to
any Investment Property constituting Collateral and the Secured Party will, upon
the written request of the Borrower, promptly deliver such proxies and other
documents, if any, as shall be reasonably requested by the Borrower which are
necessary to allow the Borrower to exercise that voting power; provided that no
vote shall be cast, or consent, waiver, or ratification given, or action taken
by the Borrower that would impair any such Collateral or be inconsistent with or
violate any provision of any Loan Document.

(o) Expenses.

(i) Without limiting the Borrower’s obligations under the Loan Documents or
other documents, the Borrower hereby agrees to promptly pay all fees, costs and
expenses (including reasonable documented attorneys’ fees and expenses) incurred
in connection with (x) enforcing or preserving any of the Secured Party’s or the
Loan Agreement Secured Parties’ rights under this Agreement or any other
Security Document and the Liens in favor of the Secured Party, for the benefit
of the Loan Agreement Secured Parties, and (y) collecting, enforcing, retaking,
holding, preparing for disposition, processing and disposing of the Collateral.
The Borrower agrees to pay, and to save the Secured Party and the Loan Agreement
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(ii) If the Borrower fails to promptly pay any portion of the above costs, fees
and expenses when due or to perform any other obligation of the Borrower under
this Agreement, the Secured Party may, at its option, but shall not be required
to, pay or perform the same and charge the Borrower’s account for all fees,
costs and expenses incurred therefor, and the Borrower agrees to reimburse the
Secured Party therefor on demand. All sums so paid or incurred by the Secured
Party for any of the foregoing, any



--------------------------------------------------------------------------------

and all other sums for which the Borrower may become liable under this Agreement
and all fees, costs and expenses (including attorneys’ fees, legal expenses and
court costs) incurred by the Secured Party in enforcing or protecting the
security interests or any of their rights or remedies under this Agreement shall
be payable on demand, shall constitute Secured Obligations, shall bear interest
until paid at the highest rate provided in the Loan Agreement and shall be
secured by the Collateral. The agreements in this Section 4.1(o) shall survive
repayment of the Secured Obligations and all other amounts payable under the
Loan Agreement and the other Loan Documents.

(p) Accounts. Except as otherwise provided in this Section 4.1, the Borrower
shall continue to collect, at its own expense, all amounts due or to become due
to the Borrower with respect to Accounts that constitute part of the Collateral
and, at any time an Event of Default has occurred and is continuing, deposit all
such amounts in a deposit account designated by the Secured Party to be held as
Collateral. In connection with such collections, the Borrower may take (and, at
the Secured Party’s direction during the continuance of any Potential Event of
Default or Event of Default, shall take) such action as the Borrower or the
Secured Party may deem necessary or advisable to enforce collection of the
Accounts that are part of the Collateral. The Borrower shall not give any
account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as the Borrower may
otherwise advise the Secured Party in writing.

(q) General Intangibles. The Borrower shall use commercially reasonable efforts
to obtain any consents, waivers or agreements necessary to enable the Secured
Party to exercise remedies under this Agreement with respect to any of the
Borrower’s rights under any General Intangibles that constitute part of the
Collateral.

ARTICLE V

REMEDIAL PROVISIONS

5.1 Notice to Account Debtors.

(a) Notice of Assignment. Upon the request of the Secured Party at any time
after the occurrence and during the continuance of an Event of Default, the
Borrower shall notify the account debtors on the Accounts that constitute part
of the Collateral and the obligors of any other Collateral that the applicable
Accounts and other Collateral have been assigned to the Secured Party and that
payments in respect thereof shall be made directly to the Secured Party. At any
time and from time to time after the occurrence and during the continuance of an
Event of Default, the Secured Party may in its own name or in the name of others
communicate with account debtors on the Accounts and the obligors of any other
Collateral to verify with such debtors, to the Secured Party’s satisfaction, the
existence, amount and terms of any Accounts or obligations of such obligors.



--------------------------------------------------------------------------------

(b) No Liability of Secured Party under Accounts or other Collateral. The
Borrower shall remain liable under each of the Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, in accordance with the terms of any agreement giving rise thereto.
The Secured Party does not have any obligation or liability under any Account
that constitutes part of the Collateral (or any agreement giving rise thereto)
or any other agreement, contract, instrument or document related to the
Collateral by reason of or arising out of this Agreement or the receipt by the
Secured Party of any payment relating to such Account or Collateral pursuant
hereto. The Secured Party is not obligated hereunder in any manner: (i) to
perform any of the obligations of the Borrower under or pursuant to any Account
(or any agreement giving rise thereto) or any agreement, contract, instrument or
other document related to the Collateral, (ii) to make any payment, (iii) to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto) or any agreement, contract, instrument or
other document related to the Collateral, (iv) to present or file any claim,
(v) to take any action to enforce any performance or (vi) to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time.

5.2 Proceeds. If an Event of Default occurs and is continuing, (a) all Proceeds
of any Collateral received by the Borrower consisting of cash, checks and other
near-cash items shall be held by the Borrower in trust for the Secured Party,
segregated from other funds of the Borrower, and at the request of the Secured
Party shall, forthwith upon receipt by the Borrower, be turned over to the
Secured Party in the exact form received by the Borrower (duly endorsed by the
Borrower to the Secured Party, if required by the Secured Party), and (b) any
and all such Proceeds received by the Secured Party (whether from the Borrower
or otherwise) may, in the sole discretion of the Secured Party, be held by the
Secured Party as collateral security for the Secured Obligations (whether
matured or unmatured), and at any time thereafter when an Event of Default has
occurred and is continuing may be applied by the Secured Party against all of
the Obligations then due and owing in accordance with the provisions of
Section 2.8(c) of the Loan Agreement. Any balance of such Proceeds remaining
after the payment in full of the Loans and all of the other Secured Obligations
then due and owing shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

5.3 Remedies Generally.

(a) If an Event of Default occurs and is continuing, the Secured Party may
exercise all rights and remedies provided for herein or otherwise available to
it, by law, in equity or otherwise, including all rights and remedies of a
secured party under the UCC and, to the extent permitted by Applicable Law and
subject to any required Governmental Approval, all other rights and remedies
granted to it in this Agreement or in any other Loan Document, including, but
not limited to, the right, to the maximum extent permitted



--------------------------------------------------------------------------------

by Applicable Law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if the Secured Party were the sole and
absolute owner of the Collateral (and the Borrower agrees to take all such
action as may be necessary to give effect to such right).

(b) Without limiting the generality of Section 5.3(a), the Secured Party,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Borrower or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may if an
Event of Default occurs and is continuing promptly (i) collect, receive,
appropriate and realize upon the Collateral, or any part thereof; (ii) require
the Borrower to, and the Borrower shall, assemble the Collateral and make it
available to the Secured Party at such place or places designated by the Secured
Party’s request; (iii) take possession of the Borrower’s original books and
records, obtain access to the Borrower’s data processing equipment, computer
hardware and software relating to the Collateral and use all of the foregoing
and the information contained therein in any manner the Secured Party deems
appropriate; (iv) make any compromise or settlement it deems appropriate with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, all or any part of
the Collateral; (v) in its name or in the name of the Borrower or otherwise,
demand, sue for, collect and receive any money or property at any time payable
or receivable on account of or in exchange for all or any part of the
Collateral, but shall be under no obligation to do so; or (vi) sell, lease,
assign, grant an option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at a public or private sale(s), at any
exchange, broker’s board or office of the Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Secured Party shall have the right, upon any such sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Borrower, which right or equity is hereby waived and
released. The Secured Party may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

(c) If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. The Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may disclaim any warranties that might arise in
connection with the sale, lease, license or other disposition of the Collateral
and shall have no obligation to provide any warranties at such time. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may,



--------------------------------------------------------------------------------

without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by Applicable Law, the Borrower waives all
claims, damages and demands it may acquire against the Secured Party arising out
of the Secured Party’s exercise of any rights hereunder

(d) For purposes of this Agreement, a written agreement to purchase the
Collateral or any portion thereof will be treated as a sale thereof; the Secured
Party will be free to carry out such sale pursuant to such agreement and the
Borrower will not be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Secured Party
enters into such an agreement all Events of Default were remedied and the
Secured Obligations paid in full. As an alternative to exercising the power of
sale conferred upon it in this Agreement, the Secured Party may proceed by a
suit or suits at law or in equity to foreclose on the Collateral under this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section is deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

(e) The Borrower acknowledges and agrees that a breach of any of the covenants
contained in Article III, Article IV and Article VI of this Agreement will cause
irreparable injury to the Secured Party and that the Secured Party has no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Secured Party to seek and obtain specific performance
of other obligations of the Borrower contained in this Agreement, that the
covenants of the Borrower contained in the Articles referred to in this Section
shall be specifically enforceable against the Borrower, and the Borrower waives
and agrees not to assert any defenses against an action for specific performance
except for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities.

5.4 Deficiency. The Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all of the then outstanding Secured Obligations, including the reasonable
fees and disbursements of any attorneys employed by the Secured Party to collect
such deficiency.



--------------------------------------------------------------------------------

ARTICLE VI

SECURED PARTY’S RIGHTS AND SECURED OBLIGATIONS

6.1 Secured Party’s Appointment as Attorney-in-Fact.

(a) Powers. The Borrower hereby irrevocably constitutes and appoints the Secured
Party and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Secured Party’s discretion at any time when
an Event of Default has occurred and is continuing, for the purpose of carrying
out and, in accordance with, the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments the
Secured Party may deem necessary or desirable to accomplish the purposes of this
Agreement to the extent permitted by Applicable Law. Without limiting the
generality of the foregoing, the Borrower hereby gives the Secured Party the
power and right, on behalf of the Borrower at any time when an Event of Default
has occurred and is continuing, without notice to or assent by the Borrower:

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
Investment Property or General Intangible that are part of the Collateral or
with respect to any other Collateral and to file any claim or to take any other
action or institute any proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any such Account, Instrument, Investment Property or
General Intangible or with respect to any such other Collateral whenever
payable;

(ii) to assert, either directly or on behalf of the Borrower, any claims the
Borrower may have against any other party to any contract, agreement, instrument
or other document that is part of the Collateral or to otherwise exercise any
right or remedy of the Borrower under any such contract, agreement, instrument
or other document (including, without limitation, the right to enforce directly
against any obligor of any Collateral all of the Borrower’s rights thereunder,
to make all demands, to give all notices, and to make all requests required or
permitted to be made by the Borrower thereunder) as the Secured Party may deem
proper;

(iii) to pay or discharge Taxes and Liens other than Permitted Liens levied or
placed on or threatened against the Collateral; and

(iv) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Secured Party or as the Secured Party shall direct; (B) to ask for or
demand, collect, and



--------------------------------------------------------------------------------

receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (E) to defend any suit, action or proceeding brought against the
Borrower with respect to any of the Collateral; (F) to settle, compromise or
adjust any suit, action or proceeding described in clause (E) above and, in
connection therewith, to give such discharges or releases as the Secured Party
may deem appropriate; and (G) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and to do, at the Secured Party’s option and the Borrower’s
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as the Borrower might do.

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue of this Agreement. All powers of attorney, authorizations
and agencies contained in this Agreement are coupled with an interest and shall
be irrevocable until the payment in full of the Loans and all of the other
Secured Obligations then due and owing and all the security interests in the
Collateral of the Borrower created hereby are released.

(b) Other Powers. The Borrower also authorizes the Secured Party, from time to
time to execute, in connection with any sale provided for in Article V hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.

6.2 Performance in Lieu of Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Secured Party, without releasing the
Borrower from any obligation, covenant or condition hereof, itself may (but
shall not be obligated to) make any payment or perform, or cause the performance
of, any such obligation, covenant, condition or agreement or any other action in
such manner and to such extent as it may deem necessary to protect, perfect or
continue the perfection of the security interest granted under this Agreement.
Any reasonable costs or expenses incurred by the Secured Party in connection
with the foregoing shall be payable by the Borrower to the Secured Party on
demand and shall constitute Secured Obligations secured hereby.

6.3 No Duty on the Part of Secured Party. The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interests
in the Collateral and shall not impose any duty upon the Secured Party to
exercise any such powers. The Secured Party shall be accountable only for
amounts that it actually receives



--------------------------------------------------------------------------------

as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to the Borrower
for any act or failure to act under this Agreement.

6.4 Authorization to File Financing Statements.

(a) The Borrower hereby irrevocably authorizes the Secured Party at any time and
from time to time, to file such financing statements, continuation statements
and other documents in such offices as are or shall be necessary or as the
Secured Party may determine to be reasonably appropriate to (i) create, perfect
and establish the priority of the Liens granted by this Agreement in any and all
of the Collateral, (ii) preserve the validity, perfection or priority of the
Liens granted by this Agreement in any and all of the Collateral, (iii) enable
the Secured Party to exercise its remedies, rights, powers and privileges under
this Agreement, (iv) indicate the Collateral as being of an equal or lesser
scope or with greater detail than that included in this Agreement and
(v) provide any other information required by Part 5 of Article 9 of the UCC or
the Uniform Commercial Code of such other jurisdiction, for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Borrower is an organization, the type of organization and any
organizational identification number issued to the Borrower. The Borrower agrees
to furnish any such information to the Secured Party promptly upon the Secured
Party’s request.

(b) The Borrower acknowledges that it is not authorized to file any amendment or
termination statement with respect to any financing statement relating to any
security interest granted hereunder without the prior written consent of the
Secured Party and agrees that it shall not do so without the prior written
consent of the Secured Party, subject to the Borrower’s rights under
Section 9-509(d)(2) of the UCC.

6.5 Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account. Neither the Secured Party, nor
any of its directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower or any other person or,
except as otherwise provided in this Agreement, to take any other action
whatsoever with regard to the Collateral or any part thereof, except for willful
misconduct.

6.6 Performance by Secured Party of Borrower’s Obligations. If the Borrower
fails to perform or comply with any of its obligations contained in this
Agreement and the Secured Party, as provided for by the terms of this Agreement,
shall itself perform or comply, or otherwise cause performance or compliance
with this Agreement (it being understood that the Secured Party shall be under
no obligation to perform or comply or



--------------------------------------------------------------------------------

cause performance of compliance with this Agreement), the reasonable expenses of
the Secured Party incurred in connection with such performance or compliance and
action, together with interest thereon at a rate per annum equal to the Default
Rate, shall be payable to the Secured Party on demand and shall constitute
Secured Obligations secured hereby.

6.7 Powers Coupled with an Interest. All authorizations and agencies contained
in this Agreement with respect to the Collateral are powers coupled with an
interest and are irrevocable until payment in full of the Loans and any other
Secured Obligations then due and owing.

ARTICLE VII

MISCELLANEOUS

7.1 Amendments in Writing; No Waiver. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Borrower and the Secured Party with the prior
approval of the Superintendent of the New York State Department of Financial
Services.

7.2 Notices. Any notice, approval, request, demand, communication, or
distribution shall be sufficiently given and effective if given in accordance
with the provisions of Section 9.2 of the Loan Agreement.

7.3 No Waiver; Cumulative Remedies. No delay, indulgence, omission or other act
of the Secured Party or any Loan Agreement Secured Party shall be deemed to be a
waiver of any right or remedy of the Secured Party or such Loan Agreement
Secured Party under this Agreement nor shall the Secured Party or such Loan
Agreement Secured Party by any such act be deemed to have acquiesced in any
Potential Event of Default or Event of Default or in any breach of any of the
terms and conditions of this Agreement. No single or partial exercise of any
right, remedy, power or privilege under this Agreement shall preclude any other
or further exercise thereof or the exercise of any other right, remedy power or
privilege. A waiver by the Secured Party or any Loan Agreement Secured Party of
any right, remedy, power or privilege under this Agreement on any one occasion
shall not be construed as a bar to any right or remedy which the Secured Party
or such Loan Agreement Secured Party would otherwise have on any future
occasion. The rights, titles, interests, liens, securities and remedies provided
in this Agreement are cumulative, may be exercised singly or concurrently and
are not exclusive of any rights or remedies provided by law. The application of
the Collateral to satisfy the Secured Obligations pursuant to the terms hereof
shall not operate to release the Borrower from its obligations hereunder until
payment in full of any deficiency has been made in cash.



--------------------------------------------------------------------------------

7.4 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Borrower and shall inure to the benefit of the Secured Party
and each Loan Agreement Secured Party and its successors and assigns, except
that the Borrower may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Secured Party; provided that Optinuity Alliance Resources Corporation may act as
the Borrower’s agent hereunder, to do and perform, on behalf of the Borrower,
any and every act and thing required or necessary to be done hereunder; provided
further that the Borrower shall remain solely responsible for compliance with
its obligations hereunder. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Secured Party, for the
benefit of the holders of such Secured Obligations, under this Agreement.

7.5 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart.

7.6 Severability. The holding by any court of competent jurisdiction that any
remedy pursued by the Secured Party hereunder is unavailable or unenforceable
shall not affect in any way the ability of the Secured Party to pursue any other
remedy available to it. In the event any provision of this Agreement shall be
held invalid or unenforceable by any court of competent jurisdiction, the
parties hereto agree that such provision shall be ineffective only to the extent
of such invalidity or unenforceability without invalidating the remainder of
such provision or any other provisions of this Agreement and shall not
invalidate or render unenforceable such provision in any other jurisdiction.

7.7 Effectiveness. Notwithstanding anything to the contrary provided herein,
this Agreement shall become effective upon the Closing Date and shall not be
effective prior thereto.

7.8 Further Assurances and Corrective Instruments. To the extent permitted by
Applicable Law, Borrower shall, upon the written request of the Secured Party,
from time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, within a reasonable period after such request, such
amendments or supplements hereto, and such further instruments, and take such
further actions, as may be necessary in the Secured Party’s reasonable judgment
to effectuate the intention, performance and provisions hereof.

7.9 Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction of this
Agreement or be taken into consideration in the interpretation of this
Agreement.



--------------------------------------------------------------------------------

7.10 Integration. This Agreement and the other Loan Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter of this Agreement.

7.11 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF CONFLICTS OF LAWS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW),
EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY
OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY
TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

7.12 Submission to Jurisdiction, Etc. By execution and delivery of this
Agreement, the Borrower irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
against it arising out of or in connection with this Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Supreme Court of the State of New York and the United States
District Court for the Southern District of New York, in each case sitting in
the borough of Manhattan and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in or removed to
such courts, and waives any objection, or right to stay or dismiss any action or
proceeding, that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address specified in the Loan Agreement or at such other address of which the
Secured Party shall have been notified pursuant thereto;

(d) agrees that nothing herein shall (i) affect the right of the Secured Party
to effect service of process in any other manner permitted by law or (ii) limit
the right of the Secured Party to commence proceedings against or otherwise sue
the Borrower or any other Person in any other court of competent jurisdiction
nor shall the commencement of proceedings in any one or more jurisdictions
preclude the commencement of proceedings in any other jurisdiction (whether
concurrently or not) if, and to the extent, permitted by the Applicable Law; and

(e) agrees that judgment against it in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction within or without the
United States by suit on the judgment or otherwise as provided by law, a
certified or exemplified copy of which judgment shall be conclusive evidence of
the fact and amount of the Borrower’s obligation.

7.13 No Partnership; Etc. The Secured Party and the Borrower intend that the
relationship between them shall be solely that of creditor and debtor, and the
Secured Party does not have any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement. Nothing contained
in this Agreement shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by, between the
Secured Party and the Borrower or any other Person. The Secured Party shall not
be in any way responsible or liable, under the Loan Documents, for the
indebtedness, losses, obligations or duties of the Borrower or any other Person.
Nothing in the Loan Documents shall be deemed to modify in any way any other
agreements between the Secured Party and the Borrower.

7.14 Additional Security. Without notice to or consent of the Borrower, and
without impairment of the security interest and rights granted pursuant to this
Agreement, the Secured Party may accept from the Borrower or from any other
person, additional security for the Secured Obligations. Neither the granting of
the security interest in the Collateral pursuant to this Agreement nor the
acceptance of any such additional security shall prevent the Secured Party from
resorting, first to such additional security, or, first to the Collateral, in
either case without affecting the Secured Party’s security interest in the
Collateral and the other rights granted to it pursuant to this Agreement.

7.15 Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties hereto and thereto and their
successors and permitted assigns hereunder, any benefit or any legal or
equitable right or remedy under this Agreement.



--------------------------------------------------------------------------------

7.16 Independence of Covenants. All covenants under this Agreement and the other
Loan Documents shall be given independent effect so that if a particular action
or condition is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Potential Event of
Default or an Event of Default if such action is taken or condition exists.

7.17 Release of Collateral and Termination.

(a) At such time as (i) the payment in full of the Loans and all of the other
Secured Obligations then due and owing shall have occurred and (ii) the Lenders’
obligation to make loans under the Loan Agreement shall have been terminated,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Secured Party and the Borrower under this Agreement shall
terminate and all rights to the Collateral shall revert to the Borrower. Upon
request of the Borrower following any such termination, the Secured Party shall
deliver (at the sole cost and expense of the Borrower) to the Borrower any
Collateral held by the Secured Party under this Agreement, and execute and
deliver (at the sole cost and expense of the Borrower) to the Borrower such
documents (including without limitation UCC termination statements) as the
Borrower shall reasonably request to evidence such termination.

(b) Upon the sale or other disposition of all or any portion of the Collateral
to any Person in a transaction permitted by the Loan Documents (including
pursuant to any consent to such sale or disposition or release of the security
interest in such Collateral pursuant to the terms thereof), and as long as no
Event of Default has occurred and is continuing, the security interests created
by the Security Documents in such Collateral shall terminate and such Collateral
shall be automatically released from the Lien created by the Security Documents;
provided that, the Secured Party shall continue to have a security interest in
the Proceeds of such sold Collateral, which Proceeds shall be treated in
accordance with the terms of the Security Documents. Upon any such sale or
disposition and release and receipt by the Secured Party of a certificate from
the Borrower stating that such sale is permitted by (or the relevant consent has
been received under) the Loan Documents, the Secured Party will promptly at the
Borrower’s request and expense execute and deliver such documents as the
Borrower shall reasonably request to evidence the termination of such security
interest and the release of such Collateral.

(c) Notwithstanding the foregoing, if at any time a payment of the Loans or any
of the other Secured Obligations is rescinded or must otherwise be returned upon
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
provisions of this Agreement and the security interest created hereby shall
continue to be effective or be reinstated, as the case may be, all as though
such payment had not been made.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Secured Party have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

MBIA INSURANCE CORPORATION, as the Borrower By:  

/s/ C. Edward Chaplin

Name:   C. Edward Chaplin Title:   Chief Financial Officer

BLUE RIDGE INVESTMENTS, L.L.C.,

as the Secured Party

By:  

/s/ Neil Cotty

Name:   Neil Cotty Title:   Executive Vice President